Citation Nr: 1108099	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-07 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for colon polyps, to include as aggravated by service-connected chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Air Force, with active service from May 1969 to September 1972, and the United States Army, with active service from September 1974 to July 1975 with additional service in the Reserves and Army National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (the RO).  


FINDINGS OF FACT

1.  The competent medical and other evidence of record reflects that the Veteran was first diagnosed with colon polyps in 2001.  

2.  The Veteran has not asserted and the competent medical and other evidence of record fails to reflect that colon polyps existed during the Veteran's service.  

3.  The competent medical and other evidence of record fails to reflect that colon polyps are causally related to the Veteran's service.

4.  The preponderance of the competent medical and other evidence of record reflects that colon polyps are not causally related to or aggravated beyond the normal progression of the disease by the Veteran's service-connected COPD.  


CONCLUSION OF LAW

Entitlement to service connection for colon polyps is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated in August 2008 fully satisfied the duty to notify provisions for the theories of direct and secondary service connection as well as how VA determines rating disabilities and effective dates as per the Court's decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA examination in connection with his claim in October 2008 and an addendum was completed in January 2009.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the October 2008 VA examination and January 2009 addendum, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports of October 2008 VA examination and January 2009 addendum reflect that the examiner reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination and addendum are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  The Veteran and his private attorney have not contended otherwise.  

In passing, the Board notes that the October 2008 examination report failed to provide a medical nexus opinion concerning a possible causal relationship between the Veteran's colon polyps and his active service.  However, as will be further discussed below, such an opinion is not necessary in the current case because the Veteran has not asserted that his colon polyps are causally related to his service.  Moreover, such a claim could not succeed as the Veteran's own statements denying in-service incurrence of colon polyps undermine such.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection and Secondary Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

Discussion - Direct Service Connection

As noted above in the Introduction, review of the Veteran's complete VA claims file reflects that he has failed to assert that his colon polyps are causally related to his active service.  Indeed, the October 2008 VA examination report reflects that the Veteran concedes that such a relationship does not exist.  Rather, the Veteran contends that his colon polyps are aggravated by his service-connected COPD.  This theory of entitlement will be discussed below.  

Concerning consideration of the Veteran's claim under the theory of direct service connection, the Board notes that the Court has firmly held that while the VA must interpret a claimant's submissions broadly, it is not required to conjure up issues that were not raised by the claimant.  See Brannon v. West, 12 Vet. App. 32 (1998).  The Court has further held that VA is not held to a standard of prognostication when determining what issues are presented.  See Talbert v. Brown, 7 Vet. App. 352, 356- 57; Allin v. Brown, 6 Vet. App. 207, 213 (1994): "[t]here must be some indication . . . that [a claimant] wishes to raise a particular issue . . . . The indication need not be express or highly detailed; it must only reasonably raise the issue."  In Robinson v. Mansfield, 21 Vet.App. 545 (2008), the Court concluded that the Board is not required to sua sponte raise and reject "all possible" theories of entitlement in order to render a valid opinion.  While the Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process, the Board is not required to assume the impossible task of inventing and rejecting every conceivable argument in order to produce a valid decision.  

Despite the Court's holdings enumerated directly above, the Board notes in passing that the Veteran has been diagnosed with colon polyps on many occasions, to include a colonoscopy performed in 2004.  See e.g., treatment records and a statement by N.M.E., M.D. dated in July 2008.  As such, Hickson element (1) is demonstrated.  However, the Veteran's service treatment records are devoid of any instance of complaints of or treatment for colon polyps during his service.  Moreover, the Veteran has expressly denied that he suffered from diagnosed colon polyps or symptomatology relatable to colon polyps during his service.  Thus, Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, has not been demonstrated, and a claim under the theory of direct service connection fails on this basis alone.  

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved. Consequently, the benefit-of- the-doubt rule does not apply, and the claim for service connection for kidney stones must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert, supra.

In light of above, the Board will focus its analysis on the Veteran's claim under the theory of secondary service connect, to include aggravation by a service-connected disability.  

Discussion - Secondary Service Connection, to Include Aggravation

As noted above, secondary service connection requires (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin, supra.

As noted above, it is uncontroverted that the Veteran has been diagnosed with colon polyps and awarded service connection for COPD.  As such, Wallin elements (1) and (2) have been demonstrated.  

Concerning Wallin element (3), medical nexus evidence establishing a connection, to include aggravation, between the service-connected disability and the current disability, the competent medical and other evidence of record fails to reflect that the Veteran's COPD caused his current colon polyps.  Indeed, the October 2008 VA examiner provided a negative opinion addressing the matter; stating that the Veteran's colon polyps were not caused by his COPD.  See the October 2008 VA examination report.  

Rather, the Veteran has submitted a statement from M.N.E., M.D. which states that the Veteran's colon polyps cannot be excised because his service-connected COPD prevents the procedure from being performed.  See a July 2008 statement from N.M.E., M.D.  The Veteran contends that the relationship alluded to in this statement is commensurate with aggravation of his colon polyps by his COPD.  In essence, if not for his service-connected COPD, the excision surgery could be performed and he would no longer have colon polyps.  See the Veteran's December 2008 notice of disagreement.  

Concerning the July 2008 statement from N.M.E., M.D., the Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

As noted above, additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen, supra.  A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  

While the July 2008 statement from N.M.E., M.D. clearly states that the Veteran is not a "good candidate" for a colonoscopy because of his service-connected COPD, there is no indication that the Veteran's colon polyps are aggravated by such, beyond the normal progression of the disease.   Indeed, the matter of aggravation is not addressed by this statement.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  As such, this opinion is afforded little probative value in the instant case.

On the contrary, in the January 2009 addendum to the October 2008 VA examination report, the VA examiner, who reviewed the Veteran's complete VA claims file and conducted a thorough physical examination, specifically addressed this matter.  In the January 2009 addendum to the October 2008 VA examination report, the VA examiner clarified his opinion, stating:  

"Colon polyps are not cause by COPD and are not aggravated by COPD.  This fact does not change because the Veteran has [a] condition, such as COPD[,] which does not allow for procedures under anesthesia to be done.  Therefore[,] this Veteran's colon polyps caused by, aggravated by or related to COPD."  

See the January 2009 addendum to the October 2008 VA examination report.  

Contrary to the July 2008 statement from N.M.E., M.D., the VA examiner directly addressed the matter of aggravation of the Veteran's colon polyps by his service-connected COPD after a complete and thorough review of the Veteran's VA claims file.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) (holding that the VA examiner should have the Veteran's full claims file available for review); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  The Board therefore finds this opinion to be highly probative.

The Board notes the Veteran's own assertion that his colon polyps are aggravated by his service-connected COPD beyond the normal progression of the disease.  However, this is not competent evidence of the alleged nexus.  As noted above, the Veteran is competent to report readily observable symptomatology.  See e.g., Layno, supra.  However, the Veteran, as a layperson, is not competent to render an opinion concerning medical causation.  See Barr, supra; Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494.

In light of above, the preponderance of the competent and other medical evidence of record is unfavorable to the Veteran's claim.  The Board has considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the current appeal.  38 U.S.C.A. 5107(b); see also Gilbert, supra; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to service connection for colon polyps, to include as aggravated by service-connected COPD, is denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


